ICJ_087_MaritimeDelimitation_QAT_BHR_1996-10-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREÏN

(QATAR c. BAHREÏN)

ORDONNANCE DU 30 OCTOBRE 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR y. BAHRAIN)

ORDER OF 30 OCTOBER 1996
Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahreïn, ordonnance du 30 octobre 1996,
C.I.J. Recueil 1996, p. 800

Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 30 October 1996,
I C.J. Reports 1996, p. 800

 

N° de vente:
ISSN 0074-4441 Sales number 682

ISBN 92-1-070747-8

 

 

 
800

COUR INTERNATIONALE DE JUSTICE

1996 ANNÉE 1996
30 octobre
Rôle général
n° 87 30 octobre 1996

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREÏN

(QATAR c. BAHREÏN)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu article 48 du Statut de la Cour et les articles 31 et 44 de son Règle-
ment,

Vu l’arrêt en date du 1° juillet 1994, au paragraphe 39 duquel la Cour
s’est exprimée dans les termes suivants:

«Une fois l’ensemble du différend soumis à la Cour, celle-ci fixera
les délais dans lesquels il sera procédé au dépôt simultané des pièces
de la procédure écrite, chaque Partie déposant dans les mêmes délais
un mémoire, puis un contre-mémoire»,

Vu l'arrêt en date du 15 février 1995, aux termes duquel la Cour a
notamment constaté qu’elle était désormais saisie de l’ensemble du diffé-
rend, et dont le paragraphe 49 précise ce qui suit:

«Dans le cadre ainsi défini, il appartient à Qatar de présenter à la
Cour ses propres conclusions comme il appartient à Bahreïn de pré-
senter les siennes. A cet effet, la Cour fixera par voie d’ordonnance,
après s’étre renseignée auprès des Parties, les délais dans lesquels il
sera procédé au dépôt simultané des pièces de la procédure écrite,
conformément au paragraphe 39 de l’arrêt du 1° juillet 1994»,

Vu l’ordonnance en date du 28 avril 1995, par laquelle la Cour, se réfé-
801 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 30 X 96)

rant auxdits arrêts, a fixé au 29 février 1996 la date d’expiration du délai
pour le dépôt par chacune des Parties d’un mémoire sur le fond,

Vu l'ordonnance en date du 1% février 1996, par laquelle la Cour a
reporté au 30 septembre 1996 la date d’expiration du délai pour le dépôt
par chacune des Parties d’un mémoire sur le fond;

Considérant que chacune des Parties a dûment déposé son mémoire
sur le fond dans le délai ainsi prorogé;

Considérant qu’il convient à présent de fixer un délai pour le dépôt par
chacune des Parties d’un contre-mémoire sur le fond:

Compte tenu des vues exprimées par les agents des Parties lors d’une
réunion que le Président de la Cour a tenue avec eux le 28 octobre 1996,

Fixe au 31 décembre 1997 la date d’expiration du délai pour le dépôt
par chacune des Parties d’un contre-mémoire sur le fond;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le trente octobre mil neuf cent quatre-vingt-seize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de l'Etat de
Qatar et au Gouvernement de l'Etat de Bahreïn.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
